Name: 88/6/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe
 Date Published: 1988-01-07

 Avis juridique important|31988D000688/6/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic) Official Journal L 004 , 07/01/1988 P. 0023 - 0023*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Ireland pursuant to Council Regulation (EEC) No 4028/86 (Only the English text is authentic) (88/6/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas the Irish Government has forwarded to the Commission a multiannual guidance programme for aquaculture, hereinafter referred to as 'the programme'; whereas on 8 July 1987 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to bring about a very substantial increase in Irish aquaculture production in both sea water and fresh water; whereas investments of approximately 60 million ECU are considered to be necessary for the completion of the programme, more than 60 % of which should relate to the production of salmon and trout; Whereas, having regard to the foreseeable trend in fisheries resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme meets the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas, however, the expected rate of expansion of Irish aquaculture could encounter certain technical or commercial difficulties and actually take place more slowly than anticipated; whereas it will therefore be necessary to ensure the technical practicability and economic profitability of the fish farms; Whereas the aquaculture sector is developing in a commercial environment, a feature which is the development of international competition; Whereas the development of the market for Salmonidae could entail the need to adjust the objectives laid down for the production of salmon and trout; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture (1987 to 1991), as forwarded by the Irish Government and as last supplemented on 8 July 1987, is hereby approved subject to the conditions set out in this Decision. Article 2 1. Special attention must be given during the implementation of the programme to controlling production costs. 2. The objectives of the programme relating to the production of salmon and trout must be reviewed where major changes take place on the market for Salmonidae. Article 3 This Decision is without prejudice to any Community financial aid to individual investment projects. Article 4 This Decision is addressed to Ireland. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7.